DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 01 September 2022. Claims 15-34 are pending. 
Response to Remarks
The abstract having been amended, the objection to the abstract is withdrawn. 
The argument regarding the rejection of claims 15 and 25 under 35 U.S.C. 112(b) is not persuasive and the rejection is maintained. 
In light of newly discovered prior art, new rejections are made below. Because the new rejections are not necessitated by amendment, this Office action is non-final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 25 recite a step of determining that "the detected stored electric energy is less than the estimated maximum total electric energy required to operate the vehicle along the route" and a step of determining an alternate route "based on an estimated maximum total electric energy required to operate the vehicle along the alternate route being greater than or equal to the detected stored electric energy." The claims as written recite comparisons between the stored energy ("E") and the energy requirements of the original route ("O") and the alternate route ("A"), where E < O and A ≥ E. For example, a case when both O and A are greater than E would satisfy the conditions of the claims as written, and therefore the claims are considered indefinite because one of ordinary skill in the art would not know when to stop searching for alternate routes, excepting only the case when A = E. It is noted that pg 13 ln 20-22 of the specification states the condition that "an alternative route exists for which the detected stored electric energy is not less than the estimated maximum total electric energy" (E ≥ A, using the abbreviations above). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 20-28, and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,838,318 B2 (Segawa et al., hereinafter "Segawa"). 

As to claim 15, Segawa discloses a method for determining a route for a vehicle which is at least to some extent powered electrically and including a battery, comprising: 
	detecting an electric energy currently stored in the battery (col 7 ln 9-11 - "The battery characteristic data 324 indicates a relationship between the amount of energy (power) remaining in the battery and a SOC value", col 14 ln 6-9 - "Power P1 (indicated by a reference symbol '552' in FIG. 10) currently stored in the battery is calculated from SOCc (indicated by a reference symbol '551'), which is the current SOC value"); 
	specifying a target location and a route to the specified target location (col 5 ln 17-18 - "The route planning device plans a plurality of driving routes from the current position to the destination"); 
	prior to reaching the target location, specifying a final section of the route along which the vehicle operates under electric power alone (Fig 17, col 2 ln 63-64 - "the present application provides a route planning device that assists a driver in driving an electric vehicle", col 9 ln 27-30 - "the driving power calculator 42 calculates, for each of the road links of each planned route, the amount of electricity consumed when the vehicle travels along the road link"); 
	specifying a number of electrically operated devices required to operate the vehicle along the final section of the route (col 3 ln 5-14 - "the processing unit plans at least one route from a current location to the destination, calculates an amount of electricity consumed by a motor mounted in the electric vehicle during driving to the destination along each of the planned routes in each of a plurality of drive modes having different conditions of controlling the motor, calculates an amount of electricity consumed by electric equipment mounted in the electric vehicle during a period of driving along each of the planned routes for each of a plurality of operational settings of the electric equipment"); 
	estimating a maximum required electric energy for operating the vehicle along the final section of the route under electric power alone when using the specified number of electrically operated devices (col 3 ln 5-14); 
	estimating a maximum total electric energy required to operate the vehicle along the route based on the estimated maximum required electric energy for operating the vehicle along the final section of the route (col 3 ln 5-14, col 3 ln 15-19 - "calculates an estimated value of an amount of charge remaining in a battery when the electric vehicle arrives at the destination on the basis of the amount of electricity consumed by the motor and the amount of electricity consumed by the electrical equipment"); 
	determining an alternate route based on determining the detected stored electric energy is less than the estimated maximum total electric energy required to operate the vehicle along the route, wherein the alternate route is determined based on an estimated maximum total electric energy required to operate the vehicle along the alternate route being greater than or equal to the detected stored electric energy (col 14 ln 62-65 - "The SOC-on-arrival comfort level is a comfort level based on the amount of charge, remaining in the battery (the SOC) when the vehicle arrives at the destination after traveling along each of the planned routes", col 15 ln 4-11 - "if the SOC value is too low when the vehicle arrives at the destination, it may be difficult to drive the vehicle after the arrival. Accordingly, the comfort level calculator 48 evaluates the SOC-on-arrival comfort level on the basis of a value obtained by subtracting a minimum of the SOC value that should be reserved at the arrival time (a threshold SOC value SOCl) from the estimated SOC value (SOCe)", col 19 ln 9-11 - "The operation plan selector 513 (refer to FIG. 3) calculates a total comfort level score S.sub.TOTAL on the basis of the SOC-on-arrival comfort level score"); and 
	outputting, via a human/machine interface, one of a) the determined alternate route, or b) based on determining no alternate route exists, a notification (col 19 ln 64-66 - "the operation plan selector 50 displays three operation plans corresponding to the selected top three total comfort level scores S.sub.TOTAL on the display unit 12").

As to claim 16, Segawa discloses the method according to claim 15, and further discloses the method further comprising: 
	estimating a minimum required electric energy for operating the vehicle along the final section of the route under electric power alone when using the specified electrically operated devices based on determining the detected stored electric energy is less than the estimated maximum total electric energy for operating the vehicle along the route and no alternative route exists (col 3 ln 5-14); 
	estimating a minimum total electric energy required for operating the vehicle along the route based on the minimum required electric energy for operating the vehicle along the final section of the route (col 3 ln 5-14); and 
	determining the alternate route based additionally on determining the detected stored electric energy is less than the estimated minimum total electric energy required for operating the vehicle along the route (col 14 ln 62-65, col 15 ln 4-11, col 19 ln 9-11).

As to claim 17, Segawa discloses the method according to claim 15, and further discloses the method further comprising: 
	selecting the specified electrically operated devices required to operate the vehicle along the final section of the route based on determining the detected stored electric energy is less than the estimated maximum total electric energy for operating the vehicle along the route and no alternative route exists (col 3 ln 5-14); 
	estimating at least one of the maximum or a minimum required electric energy for operating the vehicle along the final section of the route under electric power alone when using only the selected electrically operated devices (col 3 ln 5-14, col 9 ln 27-30); 
	estimating at least one of the maximum or a minimum total electric energy required for operating the vehicle along the route under electric power alone when using only the selected electrically operated devices based on the corresponding maximum or minimum required electric energy for operating the vehicle along the final section of the route (col 3 ln 5-14, col 9 ln 27-30); and 
	determining the alternative route based additionally on determining the detected stored electric energy is less than the at least one of the estimated maximum or minimum total electric energy required for operating the vehicle along the route under electric power alone when using only the selected electrically operated devices (col 14 ln 62-65, col 15 ln 4-11, col 19 ln 9-11).

As to claim 18, Segawa discloses the method according to claim 15, and further discloses the method further comprising: 
	selecting the specified electrically operated devices required to operate the vehicle along the final section of the route based on determining the detected stored electric energy is less than the estimated minimum total electric energy for operating the vehicle along the route (col 3 ln 5-14); 
	estimating at least one of the maximum or a minimum required electric energy for operating the vehicle along the final section of the route under electric power alone when using only the selected electrically operated devices (col 3 ln 5-14, col 9 ln 27-30); 
	estimating the at least one of the maximum or a minimum total electric energy required for operate the vehicle along the route under electric power alone when using only the selected electrically operated devices based on the corresponding maximum or minimum required electric energy for operating the vehicle along the final section of the route (col 3 ln 5-14, col 9 ln 27-30); and 
	determining the alternative route based additionally on determining the detected stored electric energy is less than the at least one of the estimated maximum or minimum total electric energy required for operating the vehicle along the route under electric power alone when using only the selected electrically operated devices (col 14 ln 62-65, col 15 ln 4-11, col 19 ln 9-11).

As to claim 20, Segawa discloses the method according to claim 15, and further discloses the method further comprising: 
	determining whether, while the vehicle operates along the route, electric energy can be saved by restricting use of certain functions (col 3 ln 5-14, col 3 ln 15-19); and 
	outputting a notification via a human/machine interface identifying the restricted use functions and a corresponding energy saving (col 19 ln 64-66).

As to claim 21, Segawa discloses the method according to claim 20, and further discloses the method further comprising: 
	outputting restricted use functions via the human/machine interface based on determining the detected stored electric energy is less than a) the estimated maximum total electric energy required for operating the vehicle along the route, or b) an estimated minimum total electric energy required for operating the vehicle along the route (col 19 ln 64-66); 
	selecting a number of the outputted restricted use functions (col 3 ln 5-14); and 
	estimating at least one of the maximum or a minimum total electric energy required for operating the vehicle along the route based on the selected restricted use functions (col 3 ln 5-14, col 9 ln 27-30).

As to claim 22, Segawa discloses the method according to claim 20, and further discloses wherein the functions include at least one of a maximum available drive torque, a volume of at least one speaker, a brightness of at least one display, an air conditioning control, or a driver assistance function (col 22 ln 64-col 23 ln 4 - "the present exemplary embodiment has been described with reference to calculation of the power consumption and the environment comfort level score based on the air conditioning preset temperature, the power consumption and the environment comfort level score may be calculated on the basis of the setting of onboard electronic equipment including an audio and video (AV) system, such as an onboard audio system or a television receiver").

As to claim 23, Segawa discloses the method according to claim 15, and further discloses the method further comprising determining and outputting at least one charging option along the route via a human/machine interface (col 6 ln 33-38 - "The map data 30 includes drawing data 301 used for drawing a map image on the display unit 12 and road data 302 indicating information regarding road connections. The road data 302, includes the position information, identification information, and attribute information regarding each of the road links of each road", col 10 ln 46-49 - "in a region in which the average, gradient is negative (a negative value), a battery can be recharged using the power generated by a motor due to regenerative braking when the vehicle travels downhill").

As to claim 24, Segawa discloses the method according to claim 15, and further discloses the method further comprising, upon determining the detected stored electric energy is greater than or equal to the estimated maximum total electric energy required to operate the vehicle along the route, operating the vehicle along the route (col 5 ln 36-42 - "if the driver selects one of the operation plans, the route planning device makes electrical setting, such as setting of the drive mode, and setting of an air conditioner, via the ECU in accordance with the selected operation plan. Furthermore, the route planning device instructs an onboard navigation system to start giving route guidance based on the route indicated by the selected operation plan").

As to claim 25, Segawa discloses a system, comprising a device for data processing having a processor (Fig 1) configured to: 
	detect an electric energy currently stored in a battery configured to electrically power a drivetrain (col 7 ln 9-11, col 14 ln 6-9); 
	specify a target location and a route to the specified target location (col 5 ln 17-18); 
	prior to reaching the target location, specify a final section of the route along which the vehicle operates under electric power alone (Fig 17, col 2 ln 63-64, col 9 ln 27-30); 
	specify a number of electrically operated devices required to operate the vehicle along the final section of the route (col 3 ln 5-14); 
	estimate a maximum required electric energy for operating the vehicle along the final section of the route under electric power alone when using the specified number of electrically operated devices (col 3 ln 5-14); 
	estimate a maximum total electric energy required to operate the vehicle along the route based on the estimated maximum required electric energy for operating the vehicle along the final section of the route (col 3 ln 5-14, col 3 ln 15-19); 
	determine an alternate route based on determining the detected stored electric energy is less than the estimated maximum total electric energy required to operate the vehicle along the route, wherein the alternate route is determined based on an estimated maximum total electric energy required to operate the vehicle along the alternate route being greater than or equal to the detected stored electric energy (col 14 ln 62-65, col 15 ln 4-11, col 19 ln 9-11); and 
	output, via a human/machine interface, one of a) the determined alternate route, or b) based on determining no alternate route exists, a notification (col 19 ln 64-66).

As to claim 26, Segawa discloses the vehicle of claim 25, and further discloses wherein the processor is further configured to: 
	estimate a minimum required electric energy for operating the vehicle along the final section of the route under electric power alone when using the specified electrically operated devices based on determining the detected stored electric energy is less than the estimated maximum total electric energy for operating the vehicle along the route and no alternative route exists (col 3 ln 5-14); 
	estimate a minimum total electric energy required for operating the vehicle along the route based on the minimum required electric energy for operating the vehicle along the final section of the route (col 3 ln 5-14); and 
	determine the alternate route based additionally on determining the detected stored electric energy is less than the estimated minimum total electric energy required for operating the vehicle along the route (col 14 ln 62-65, col 15 ln 4-11, col 19 ln 9-11).

As to claim 27, Segawa discloses the vehicle of claim 25, and further discloses wherein the processor is further configured to: 
	select the specified electrically operated devices required to operate the vehicle along the final section of the route based on determining the detected stored electric energy is less than the estimated maximum total electric energy for operating the vehicle along the route and no alternative route exists (col 3 ln 5-14); 
	estimate at least one of the maximum or a minimum required electric energy for operating the vehicle along the final section of the route under electric power alone when using only the selected electrically operated devices (col 3 ln 5-14, col 9 ln 27-30); 
	estimate at least one of the maximum or a minimum total electric energy required for operating the vehicle along the route under electric power alone when using only the selected electrically operated devices based on the corresponding maximum or minimum required electric energy for operating the vehicle along the final section of the route (col 3 ln 5-14, col 9 ln 27-30); 
	determine the alternative route based additionally on determining the detected stored electric energy is less than the at least one of the estimated maximum or minimum total electric energy required for operating the vehicle along the route under electric power alone when using only the selected electrically operated devices (col 14 ln 62-65, col 15 ln 4-11, col 19 ln 9-11).

As to claim 28, Segawa discloses the vehicle of claim 25, and further discloses wherein the processor is further configured to: 
	select the specified electrically operated devices required to operate the vehicle along the final section of the route based on determining the detected stored electric energy is less than the estimated minimum total electric energy for operating the vehicle along the route (col 3 ln 5-14); 
	estimate at least one of the maximum or a minimum required electric energy for operating the vehicle along the final section of the route under electric power alone when using only the selected electrically operated devices (col 3 ln 5-14, col 9 ln 27-30); 
	estimate the at least one of the maximum or a minimum total electric energy required for operate the vehicle along the route under electric power alone when using only the selected electrically operated devices based on the corresponding maximum or minimum required electric energy for operating the vehicle along the final section of the route (col 3 ln 5-14, col 9 ln 27-30); 
	determine the alternative route based additionally on determining the detected stored electric energy is less than the at least one of the estimated maximum or minimum total electric energy required for operating the vehicle along the route under electric power alone when using only the selected electrically operated devices (col 14 ln 62-65, col 15 ln 4-11, col 19 ln 9-11).

As to claim 30, Segawa discloses the vehicle of claim 25, and further discloses wherein the processor is further configured to: 
	determine whether, while the vehicle operates along the route, electric energy can be saved by restricting use of certain functions (col 3 ln 5-14, col 3 ln 15-19); and 
	output a notification via a human/machine interface identifying the restricted use functions and a corresponding energy saving (col 19 ln 64-66).

As to claim 31, Segawa discloses the vehicle of claim 30, and further discloses wherein the processor is further configured to: 
	output restricted use functions via the human/machine interface based on determining the detected stored electric energy is less than a) the estimated maximum total electric energy required for operating the vehicle along the route, or b) an estimated minimum total electric energy required for operating the vehicle along the route (col 19 ln 64-66); 
	select a number of the outputted restricted use functions (col 3 ln 5-14); and 
	estimate at least one of the maximum or a minimum total electric energy required for operating the vehicle along the route based on the selected restricted use functions (col 3 ln 5-14, col 9 ln 27-30).

As to claim 32, Segawa discloses the vehicle of claim 30, and further discloses wherein the functions include at least one of a maximum available drive torque, a volume of at least one speaker, a brightness of at least one display, an air conditioning control, or a driver assistance function (col 22 ln 64-col 23 ln 4).

As to claim 33, Segawa discloses the vehicle of claim 25, and further discloses wherein the processor is further configured to determine and output at least one charging option along the route via a human/machine interface (col 6 ln 33-38, col 10 ln 46-49).

As to claim 34, Segawa discloses the vehicle of claim 25, and further discloses wherein the processor is further configured to, upon determining the detected stored electric energy is greater than or equal to the estimated maximum total electric energy required to operate the vehicle along the route, operate the vehicle along the route (col 5 ln 36-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa in view of US 9,132,746 B2 (Enomoto et al., hereinafter "Enomoto"). 

As to claim 19, Segawa discloses the method according to claim 15, and further discloses the method further comprising: 
	estimating the electric energy stored in the battery upon arriving at the target location (col 3 ln 15-19). 
	Enomoto teaches the limitations not expressly further disclosed by Segawa, namely: 
	determining a second route from the target location to a nearest charging station (col 7 ln 24-30 - "information may be selectively presented 340 based on a proximity of the destination to the current location. For example, in one implementation, [...] charging station locations are presented 340 when a destination is within a shorter-range zone (i.e., an area in relatively close proximity to electric vehicle 150)"); 
	estimating an electric energy required to operate the vehicle along the second route from the target location to the nearest charging station (col 5 ln 60-col 6 ln 1 - "a second range is determined 320 for the predetermined SOC based on a first set of information. [...] the first set of information includes map information (e.g., charging station location information) and/or vehicle information, and driving style information associated with a driving style. The second range is a relatively moderate range that enables the occupant to operate electric vehicle 150 with at least some confidence that electric vehicle 150 has available energy"); and 
	outputting a notification via the human/machine interface based on the estimated required electric energy being less than the estimated stored electric energy (col 7 ln 10-14 - "a first, short-range zone associated with the first range, a second, intermediate zone associated with the second range, and/or a third zone associated with the third, long-range range are presented 340 on display 120").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Segawa and Enomoto because each reference relates to navigation systems for planning the route of an electric vehicle. The combination would yield predictable results according to the teachings of Enomoto by providing the vehicle driver with information about charging stations around a destination. 

As to claim 29, Segawa discloses the vehicle of claim 25, and further discloses wherein the processor is further configured to: 
	estimate the electric energy stored in the battery upon arriving at the target location (col 3 ln 15-19). 
	Enomoto teaches the limitations not expressly further disclosed by Segawa, namely: 
	determine a second route from the target location to a nearest charging station (col 7 ln 24-30); 
	estimate an electric energy required to operate the vehicle along the second route from the target location to the nearest charging station (col 5 ln 60-col 6 ln 1); and 
	output a notification via the human/machine interface based on the estimated required electric energy being less than the estimated stored electric energy (col 7 ln 10-14).
	See claim 18 for a statement of an obviousness rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it relates to energy management and navigation in electric vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669